Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-18-00237-CR

                                 Flanzo Lafont TOWNES,
                                         Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2009CR0764
                         Honorable Sid L. Harle, Judge Presiding

        BEFORE JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE WATKINS

    In accordance with this court’s opinion of this date, counsel’s motion to withdraw is
GRANTED. The trial court’s order is AFFIRMED.

      SIGNED January 30, 2019.


                                             _____________________________
                                             Irene Rios, Justice